Citation Nr: 1112657	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal was previously remanded in March 2009 and May 2010 and now returns for further appellate review. 

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depression, panic disorder without agoraphobia, psychotic disorder, and cognitive disorder not otherwise specified.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The Board observes that the Veteran was scheduled for a hearing before a Veterans Law Judge in January 2009, but failed to report for such hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2009).  The Board observes that he testified at a personal hearing before a Decision Review Officer (DRO) at the RO in June 2004.  A transcript of that hearing is associated with the claims file.





FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran engaged in combat with the enemy during service.

2.  The evidence of record does not reflect that the Veteran suffers from PTSD that is causally or etiologically related to a verified stressor in service.

3.  The evidence of record does not reflect that the Veteran's diagnosed psychiatric disorders, other than PTSD, to include major depression, alcohol and substance abuse, panic disorder without agoraphobia, psychotic disorder, and cognitive disorder not otherwise specified, are causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's diagnosed psychiatric disorders, other than PTSD, to include major depression, alcohol and substance abuse, panic disorder without agoraphobia, psychotic disorder, and cognitive disorder not otherwise specified, were not incurred in or aggravated by active service, nor may such conditions be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




								[Continued on Next Page]
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in July 2002, January 2004, March 2006, February 2007, December 2008, and May 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, service personnel records, Social Security Administration disability records, and post-service private and VA medical treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded multiple VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Medical evidence.

The Veteran's service treatment records do not indicate any diagnosed psychiatric condition.  His separation examination was normal in all respects.  Treatment records after service do not show a diagnosed acquired psychiatric disorder within one year of service.  

In 1992, the Veteran was evaluated and found to have an average IQ, and MMPI showed that the Veteran had long-standing depression which was felt to have origins in childhood.  He was diagnosed with alcohol abuse and major depression.  

The Veteran's claims file indicates that the Veteran had legal problems associated with DUIs and jail time of approximately 6 months.  In the 1990s the Veteran was treated for depression and alcohol-related problems.  Through the years, the Veteran has been variously diagnosed with depression, personality disorder, chronic pain disorder associated with psychological and general medical issues, alcohol dependence, major anxiety disorder, panic attacks without agoraphobia, cognitive disorder, somatization disorder, psychotic disorder, and post traumatic stress disorder (PTSD).  

Since approximately 2001, the Veteran has received treatment at the Denver VA Medical Center.   He has also been treated at various private treatment centers.  Since approximately 2004-2005, the Veteran has required inpatient treatment associated with delirium, alcohol use, suicidal thinking, substance abuse, and depression.  Since 2005, the Veteran's claims file indicates that the Veteran has had as many as eight hospitalizations associated with alcohol-related problems, depression and suicidal behavior.  The Veteran was last hospitalized in May 2010  for alcohol related problems and possible overuse of pain medications.  The Veteran currently resides in a nursing facility.   His most recent treatment notes from the Denver VA Medical Center indicate that the Veteran has been diagnosed with major depression, anxiety disorder NOS, alcohol dependence in early remission, and personality disorder.  

A June 2004 Vet Center report indicated diagnoses of PTSD and major depressive disorder.  The report indicated that the Veteran had PTSD and alcohol problems related to traumatic experiences in Germany in the service.  The Veteran's family and military history were reviewed, and it was noted that the Veteran began drinking at approximately age 5, drinking whatever was left in glasses of adults when his parents had parties.  By the time he was a teenager, he was stealing alcohol from his parents, and by high school, he was using marijuana and other drugs.  He dropped out of school when he was a junior and joined the Army.  In service, the Veteran reported a lot of racial violence, and that fighting and excessive drinking were common.  He also reported being involved in a training exercise where TNT blew up near him.  He also recounted an incident when a fellow soldier committed suicide by putting an M-16 in his mouth.  He was noted have odd jobs after service.  He was injured in a work-related accident that shattered his hip and leg in the 1980s.  He was indicated to have been on Social Security Administration disability since that time.  The Veteran was found to have symptoms of PTSD and major depression and was also noted to suffer physically as well.

 Another Vet Center reported dated in June 2006 noted that the Veteran had been denied service connection for PTSD due to lack of a verified stressor.  The report noted that neither the explosion nor the witnessed suicide that are the basis of the Veteran's claim could be verified.  However, the report did emphasize the negative nature of the Veteran's experiences in Germany and noted that the Veteran reported the suicide with regularity in connection with his psychiatric complaints.  

In November 2002, the Veteran was examined by VA in connection with his PTSD claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's personal and medical history was reviewed for the record.  The Veteran's father was indicated to be an alcoholic.  The Veteran stated that he grew up with alcohol all around him and that he abused alcohol in high school.  In service, the Veteran reported that he was stationed in Germany in an area where there was lots of violence, mostly over racial tension.  He reported an incident where a friend committed suicide by putting a gun in his mouth and pulling the trigger.  The Veteran was noted not to have participated in any combat in the military and the examiner stated that the Veteran did not have any psychotherapy prior to or during his experiences in the military.  After service, the Veteran was noted to have lived with several women, but to have never married.  He held several jobs, but described himself as being on an emotional edge and drinking too much.  As a result, the Veteran was usually terminated from his employment.  His longest job was working for a power plant for 1976 to 1979.  The Veteran injured his hip, knees, back and right shoulder in a work-related accident in 1989.  The examiner also noted that the Veteran had four citations for drunk driving, the most recent being the month before the examination.  Prior to that, the Veteran had been sober for two years.  The Veteran was also noted to have gotten into fights over the years.  The examiner indicated that the Veteran first sought psychiatric treatment at the VA in 1983 and reported that he was diagnosed with PTSD.  The Veteran was noted to have received therapy for PTSD and depression.  The Veteran reported nightmares almost daily, recurring nightmares of a suicidal event, and indicated that he did not watch war movies or movies with gun fire.  The Veteran reported that he avoided bars, loud noises, and loud music, but the examiner indicated that this had more to do with his tinnitus than PTSD.  After examination, the Veteran was diagnosed with PTSD, recurrent, major depressive disorder, and alcohol abuse not secondary to PTSD, in partial remission.  The examiner stated that the Veteran appeared to be suffering from posttraumatic stress disorder, and noted that he sought treatment as early as 1983 or 1984.  The examiner also stated that the Veteran had serious depressive disorder secondary to the PTSD, but that his alcohol abuse was not secondary to PTSD, as the Veteran was abusing alcohol prior to service.  The examiner did not indicate what verified stressor was associated with the Veteran's diagnosed PTSD. 

The Veteran was again examined by VA in May 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran was noted to be receiving inpatient treatment due to suicidal ideation since April 1, 2008.  The Veteran was indicated to have voluntarily admitted himself due to stressors of facing eviction and chronic pain.  He was indicated to have relapsed in alcohol use after 3 1/2 months of sobriety.  The Veteran's medical and military history was noted for the record.  The Veteran reported that he witnessed a friend kill himself in the service after receiving a Dear John letter from his wife.  He also described racial violence in Germany where he served, and reported that he was knocked unconscious from an accidental discharge of explosives when his unit was preparing for a mock artillery attack.  The examiner noted that the Veteran was seen in May 2005 and reported symptoms consistent with PTSD related to a number of traumatic events including an explosion while in the military.  This report indicated that the Veteran resorted to self-medicating with alcohol as a way to cope with PTSD symptoms, nightmares, and intrusive thoughts, as well as a way to deal with chronic pain related to arthritis and headaches.  The Veteran was found to have a 35 year history of alcohol use with several years of sobriety in the 1980s.  He was indicated to have been able to stay sober for periods of up to one year.  The Veteran was noted to be on multiple medications.  Upon examination, the Veteran reported nightmares 3-4 times per week.  He reported waking 1-2 times per night and sleeping approximately 7 hours a night.  The Veteran indicated that he would feel on guard in public and uncomfortable in crowds.  The Veteran stated that he has startle response to loud noises and indicated that bright lights were difficult for him.  The Veteran reported panic attacks every day and that he would avoid violence on TV.  Symptoms of depression and suicidal ideation were also noted.  The Veteran reported seeing mice running across the floor and that he would see black blobs floating around.  The Veteran reported experiencing sexual abuse by someone in the Catholic Church, and physical abuse, growing up.  He stated that at the age of 7 he was functioning as the bartender for family parties.  He indicated that there was a significant history of family alcohol abuse.  The Veteran was noted to have been on Social Security Administration disability since 1989.  The Veteran was noted to have few friends.  After examination, the Veteran was diagnosed with PTSD; major depression, recurrent, as likely as not related to PTSD; panic disorder, as likely as not related to PTSD; psychotic disorder NOS, as likely as not related to major depression; alcohol abuse, chronic, as likely as not related to PTSD; opiate dependence, as likely as not related to chronic pain; and cognitive disorder, with no specified etiology.  The Veteran was assigned a GAF score of 40.  The examiner did not offer an opinion regarding nexus to service or indicate whether the Veteran's PTSD was related to a verified in-service stressor.

The Veteran was afforded an additional VA examination in connection with his psychiatric claim dated in November 2010.  The examiner indicated that the Veteran's claims file had been extensively reviewed in connection with the examination and report.  The examiner noted that that there appeared to be varying information obtained by different examiners through the years and at various times, and that it was therefore unknown if the Veteran was a fully reliable historian.  The Veteran's personal, military, and medical history was thoroughly reviewed in the report.  The Veteran reported stressors in service, including the suicide of a fellow soldier who had received a Dear John letter.  The Veteran was noted to have received an Article 15 associated with a positive screen for various illegal substances.  The Veteran also reported being involved in several fights in service and indicated that he injured his left hand.  After service the Veteran worked in construction and as a house painter until 1989 when he fell and injured his leg and back.  At the time the Veteran was also having ongoing problems with alcohol abuse.  The Veteran reported that he has been receiving Social Security Administration disability benefits since the 1990s due to alcohol and physical problems.   The examiner then detailed the Veteran's treatment for psychiatric and alcohol related problems from 1992, including  hospitalizations and inpatient treatment.  The examiner indicated that the Veteran's claims file suggested that the Veteran had been using alcohol since age 5 or 7 and that the Veteran's father reportedly had alcohol-related problems.  The Veteran was also reported to have used alcohol and various substances during high school.  During military service, the examiner stated that information in the Veteran's claims file suggested that the Veteran was using hash, heroin, crystal methamphetamine, and possibly cocaine.  The examiner stated that the Veteran's claims file showed a history of extensive rehabilitation and outpatient alcohol and substance-related interventions dating back to approximately 1979.  The Veteran had periods of sobriety through the years.  The examiner noted that the Veteran currently denied any alcohol or substance problems.  After examination, the Veteran was diagnosed with alcohol dependence in early remission, polysubstance dependence in remission, mood disorder NOS, anxiety, depression, intermittent hypomanic/paranoid and possible other psychotic symptoms, cognitive disorder NOS, and pain disorder.  The examiner found that the Veteran did not report persistent hyperarousal, reexperiencing, avoidance, detachment, numbing, flashbacks, or sleep disturbance associated  with situations during military service in Germany.  Therefore, severity, intensity, and frequency were not established to warrant a full diagnosis of PTSD.  The examiner found that alcohol dependence and polysubstance abuse were in remission, but also noted that it was likely that these conditions were associated with situations first experienced in military service.  He indicated that, while the Veteran may have used alcohol before service, the Veteran reported that this increased in service while in Germany.  The examiner also found that the Veteran's anxiety and psychotic symptoms were not clearly associated with a verified or unverified stressor associated with situations first experienced in the military.   Cognitive disorder was found not to be  associated with the Veteran's military service.  In sum, the examiner stated that 

``[t]he Veteran's mental health diagnoses currently felt to be associated with situations experienced during military service are now in remission, i.e., polysubstance dependence and alcohol dependence.  Other mental health diagnoses, in my opinion, are not specifically related to situations first experienced during military service and do not have a clearly linked stressor to events during military service.  Additionally, from a review of the Veteran's extensive medical file it is unclear as to whether the Veteran can be felt to be a fully reliable historian given a history of varied information obtained from the Veteran concerning his military service at different times, through the years, as well as due to some of his memory difficulty affecting his current remembrance of chronological events.  In my opinion, it is currently unlikely that any current acquired psychiatric disorder that is not in remission had its clinical onset during military service or is related to any in service disease, event or injury. ... Additionally, information in the Veteran's file did not clearly substantiate a history of psychosis. ... The Veteran's current symptoms do not meet the criteria for posttraumatic stress disorder and there is no clear stressor that has been verified or unverified during military service to suggest that the Veteran currently has symptoms consistent with this diagnosis.  He is in treatment at the Denver VA Medical Center and his current psychiatrist has not given him a diagnosis of posttraumatic stress disorder.  No other mental conditions were found at this time.

B.  PTSD.

In this case, the Veteran contends that he has PTSD that is related to his military service.  

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  

If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, there is conflicting medical evidence regarding whether the Veteran has PTSD. The Veteran's treatment records indicate numerous diagnoses of PTSD, among other psychiatric disorders.  



In order to determine whether the Veteran has PTSD that is related service, the Veteran was afforded several VA examinations.  The examiners each indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The November 2002 and May 2008 examiners diagnosed PTSD and recounted the stressors reported by the Veteran.  The November 2010 VA examiner did not find that the Veteran's symptoms warranted a diagnosis of PTSD.  The Veteran was also diagnosed with PTSD in June 2004 by a Vet Center physician, but other private and VA physicians have not diagnosed PTSD.  As this evidence is in relative equipoise, the Board finds that the benefit of the doubt should be resolved in the Veteran's favor on the question of  a current diagnosis of PTSD.  

Regardless of whether the Veteran currently has PTSD, however, the record is clear that this diagnosis is not supported by a verified in-service stressor.  

In this regard, the Board notes that the Veteran did not engage in combat with the enemy.  His service records do not denote combat service.  The question then becomes whether the Veteran has a verified in-service stressor or whether his lay statements fall under 38 C.F.R. § 3.304(f)(3) adopted as of July 13, 2010 so that no verification is needed.  

Under 38 C.F.R. § 3.304(f)(3) adopted as of July 13, 2010, the Board notes that, in order to establish service incurrence by lay testimony alone, the stressor must be related to the Veteran's fear of hostile military or terrorist activity, meaning that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  

In this case, the Veteran reported essentially two stressful events that he states underlie his diagnosed PTSD.  First, the Veteran reports that he witnessed the suicide of a fellow soldier in Germany in 1973.  The Veteran reported that he did not remember the name of the soldier and that he was not a white man.  He also reported that he was knocked unconscious from an accidental discharge of explosives when his unit was preparing for a mock artillery attack.  

For purposes of 38 C.F.R. § 3.304(f)(3), the Board finds that the Veteran's reported stressors do not rise to the level of experiencing, witnessing, or being confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others from hostile military or terrorist activity.  The Veteran's report that he witnessed the suicide of another soldier, was not a threat to the physical integrity of the Veteran and was not related to a fear of hostile military or terrorist activity.  And the explosion variously  described by the Veteran also did not involve a fear of hostile military or terrorist activity.  As such, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressors.  The record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  

In this regard, the Board notes that the RO attempted to verify the Veteran's reported suicide of a fellow service member but was unsuccessful.  The RO contacted the National Personnel Records Center, which returned a negative report.  A request from the Joint Services Records Research Center (JSRRC) was coordinated with the National Records Center (NRC), which found no records for the Veteran's unit (1st battalion, 6th infantry brigade, 1st armored mechanized division) for 1973.  A request was then sent to the United States Crime Records Center (CRC).  The CRC responded with information regarding a soldier that had committed suicide in November 1973, but this individual was Caucasian and the description of the suicide did not match the description provided by the Veteran.  In addition, there was no evidence in the records that the Veteran witnessed this suicide.  The Board also notes that the Veteran's service personnel records do not confirm the Veteran's report regarding an explosion in service, and the Veteran's service treatment records do not indicate that the Veteran was injured in any sort of explosion in service. 

Based on the foregoing, the Board finds that service connection for PTSD is not warranted in this case because the Veteran's statements regarding his in-service stressors could not be verified.  Service records are negative with regard to any mention of the Veteran's stressors.  Furthermore, there is no evidence corroborating the Veteran's testimony of his service related stressors.  Although the Veteran has a current diagnosis of PTSD, there is no credible supporting evidence, outside of the Veteran's statements, that the stressful events occurred.  

Accordingly, the Board concludes the preponderance of the evidence is against finding that service connection is in order for PTSD.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

C.  Psychiatric disorder other than PTSD.

As noted above, while the Veteran has not specifically claimed service connection for his other diagnosed psychiatric disorders other than PTSD and depressive disorder, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will therefore address these disorders as well.  

In this regard, the Board notes that the Veteran has a rather long history with various psychiatric disorders.  While not treated for any psychiatric disorders in service, the Veteran has been diagnosed several disorders after service beginning in approximately 1979.   These include major depression, anxiety disorder, panic disorder without agoraphobia, alcohol dependence, polysubstance dependence in remission, mood disorder, psychotic disorder, cognitive disorder, personality disorder, and pain disorder.

With respect to whether any of the Veteran's diagnosed disorders are related to the Veteran's military service, the Veteran's medical records contain a June 2004 Vet Center report that indicate that the Veteran had alcohol problems related to traumatic experience in Germany in the service.  However, the report also noted that the Veteran began drinking at approximately age 5, drinking whatever was left in glasses of adults when his parents had parties.  By the time he was a teenager, he was stealing alcohol from his parents, and by high school, he was using marijuana and other drugs.  In service, the Veteran reported a lot of racial violence, and that fighting and excessive drinking were common. 

As was recited earlier, the VA examination reports dated in November 2002 and May 2008 included various psychiatric diagnoses, including PTSD, but neither clearly articulated whether such psychiatric disorders were etiologically related to service.
 
The November 2010 VA examination report, which provided a comprehensive review of the Veteran's history and record, as well as a thorough psychiatric examination of the Veteran, specifically opined that the Veteran's current psychiatric disorder was not related to service.  The Veteran was diagnosed with alcohol dependence in early remission, polysubstance dependence in remission, mood disorder NOS, anxiety, depression, intermittent hypomanic/paranoid and possible other psychotic symptoms, cognitive disorder NOS, and pain disorder.  The examiner found that alcohol dependence and polysubstance abuse were in remission, but also noted that it was likely that these conditions were associated with situations first experienced in military service.  He indicated that, while the Veteran may have used alcohol before service, the Veteran reported that this increased in service while in Germany.  The examiner also found that the Veteran's anxiety and psychotic symptoms were not clearly associated with a verified or unverified stressor associated with situations first experienced in the military.   Cognitive disorder was found not to be associated with the Veteran's military service.  In sum, the examiner stated that 

[t]he Veteran's mental health diagnoses currently felt to be associated with situations experienced during military service are now in remission, i.e., polysubstance dependence and alcohol dependence.  Other mental health diagnoses, in my opinion, are not specifically related to situations first experienced during military service and do not have a clearly linked stressor to events during military service. ... In my opinion, it is currently unlikely that any current acquired psychiatric disorder that is not in remission had its clinical onset during military service or is related to any in service disease, event or injury. ... Additionally, information in the Veteran's file did not clearly substantiate a history of psychosis.

In this regard, the Board notes that, in general, the law provides that no compensation may be paid for a disability or death which results from the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  The Board notes that the reference to "abuse of alcohol or drugs" in the statute was added by Congress in the Omnibus Budget Reconciliation Act ("OBRA") of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 1388- 91.

A decision of the United States Court of Appeals for the Federal Circuit ("Federal Circuit"), sheds additional light on the law and regulations pertaining to misconduct.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit noted that 38 U.S.C.A. § 1110 had been amended by section 8052(a)(2) of the OBRA of 1009, which, as noted above, added the words "or abuse of alcohol or drugs" to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the current version of 38 U.S.C.A. § 1110 precludes a Veteran from receiving compensation for primary alcohol or drug abuse.  The Federal Circuit stated the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  By "primary," the Federal Circuit stated that it meant an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  237 F.3d at 1376.  In Allen, the Federal Circuit has held that while 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse, the statute does permit compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service- connected disability.  Id. at 1381.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for a diagnosed acquired psychiatric disability other than PTSD.   There is no diagnosis of an acquired psychiatric disorder in service, or a diagnosed psychosis within one year of service.  In addition, while the Veteran's recent medical treatment records indicate multiple diagnoses, the Veteran's medical records noted above do not relate any of these disorders to the Veteran's military service.  

Specifically, with respect to alcohol or substance abuse, the record is clear that the Veteran abused alcohol and drugs from an early age, well before service.  The November 2002 examiner found that alcohol abuse was not secondary to PTSD, while the May 2008 examiner indicated that it was related to PTSD.  Depressive disorder and panic disorder were also found to be secondary to the PTSD.  As noted above, however, service connection for PTSD has been denied.  Finally, the November 2010 examiner found that alcohol dependence and polysubstance abuse were associated with situations first experienced in military service.  But, as these conditions have not been found to be secondary to a service-connected disability, service connection for such disorders, as a primary disability, is not allowed.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse).

Psychotic disorder was found to be related to major depression, and opiate dependence was noted to be as likely as not related to chronic pain, but depression and chronic pain have not been service-connected.  The November 2010 examiner also found that the Veteran's anxiety and psychotic symptoms, cognitive disorder, were not clearly associated with a verified or unverified stressor associated with situations first experienced in the military.  Specifically, the examiner stated that other mental health diagnoses (other than alcohol and polysubstance abuse), in the examiner's opinion, are not specifically related to situations first experienced during military service and do not have a clearly linked stressor to events during military service, and it is currently unlikely that any current acquired psychiatric disorder that is not in remission had its clinical onset during military service or is related to any in service disease, event or injury. 



In this regard, the Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran is not capable of making medical conclusions, thus, statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).   While the Veteran is competent to report what comes through the senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this regard, the Board also notes that the Veteran has been assessed with a cognitive disorder and the November 2010 VA examiner indicated that the Veteran may not be a reliable historian.  As such, statements from the Veteran regarding the causation of his various disorders are deemed in this case to be less than reliable.  

The Board also notes that credibility and weight to be attached to the diagnoses assigned by a VA examiner, as well as the credibility and weight of the lay evidence provided by the Veteran, is within the province of the Board.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  And in this case, the Board finds that the reports of the three VA examiners, each of whom had the benefit of reviewing the entire claims file, including the reports of the Veteran's private physicians, provide the most probative evidence of record with respect to the Veteran's current diagnoses and the etiology of such diagnoses.

The Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder other than PTSD that is etiologically related to active service or a service-connected disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include major depression, alcohol and substance abuse, panic disorder without agoraphobia, psychotic disorder, and cognitive disorder not otherwise specified, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


